
	
		II
		112th CONGRESS
		1st Session
		S. 1123
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  provision of benefits and assistance under laws administered by the Secretary
		  of Veterans Affairs to veterans affected by natural or other disasters, and for
		  other purposes.
	
	
		1.Assistance to veterans
			 affected by natural disasters
			(a)Additional
			 grants for disabled veterans for specially adapted housing
				(1)In
			 generalChapter 21 of title 38, United States Code, is amended by
			 adding at the end the following new section:
					
						2109.Specially
				adapted housing destroyed or damaged by natural disasters
							(a)In
				generalNotwithstanding the provisions of section 2102 of this
				title, the Secretary may award a grant to a veteran whose home was previously
				adapted with assistance of a grant under this chapter in the event the adapted
				home which was being used and occupied by the veteran was destroyed or
				substantially damaged in a natural or other disaster, as determined by the
				Secretary.
							(b)Use of
				fundsA grant awarded under subsection (a) shall be available to
				acquire a suitable housing unit with special fixtures or moveable facilities
				made necessary by the veteran's disability, and necessary land therefor.
							(c)LimitationsThe
				amount of the grant awarded under subsection (a) may not exceed the lesser
				of—
								(1)the reasonable
				cost, as determined by the Secretary, of repairing or replacing the damaged or
				destroyed home in excess of the available insurance coverage on such home;
				or
								(2)the maximum grant
				amount to which the veteran would have been entitled under subsection (a) or
				(b) of section 2102 of this title had the veteran not obtained the prior
				grant.
								.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 21 of such title is amended by inserting
			 after the item relating to section 2108 the following new item:
					
						
							2109. Specially adapted housing
				destroyed or damaged by natural
				disasters.
						
						.
				(b)Extension of
			 subsistence allowance for veterans completing vocational rehabilitation
			 programSection 3108(a)(2) of such title is amended—
				(1)by inserting
			 (A) before In; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)In any case in which the Secretary
				determines that a veteran described in subparagraph (A) has been displaced as
				the result of a natural or other disaster while being paid a subsistence
				allowance under that subparagraph, as determined by the Secretary, the
				Secretary may extend the payment of a subsistence allowance under such
				subparagraph for up to an additional two months while the veteran is
				satisfactorily following a program of employment services described in such
				subparagraph.
						.
				(c)Waiver of
			 limitation on program of independent living services and
			 assistanceSection 3120(e) of such title is amended—
				(1)by inserting
			 (1) before Programs; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The limitation in paragraph (1) shall
				not apply in any case in which the Secretary determines that a veteran
				described in subsection (b) has been displaced as the result of, or has
				otherwise been adversely affected in the areas covered by, a natural or other
				disaster, as determined by the
				Secretary.
						.
				(d)Covenants and
			 liens created by public entities in response to disaster-Relief
			 assistanceParagraph (3) of section 3703(d) of such title is
			 amended to read as follows:
				
					(3)(A)Any real estate housing
				loan (other than for repairs, alterations, or improvements) shall be secured by
				a first lien on the realty. In determining whether a loan is so secured, the
				Secretary may either disregard or allow for subordination to a superior lien
				created by a duly recorded covenant running with the realty in favor of either
				of the following:
							(i)A public entity that has provided or
				will provide assistance in response to a major disaster as determined by the
				President under the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5121 et seq.).
							(ii)A private entity to secure an
				obligation to such entity for the homeowner's share of the costs of the
				management, operation, or maintenance of property, services, or programs within
				and for the benefit of the development or community in which the veteran's
				realty is located, if the Secretary determines that the interests of the
				veteran-borrower and of the Government will not be prejudiced by the operation
				of such covenant.
							(B)With respect to any superior lien
				described in subparagraph (A) created after June 6, 1969, the Secretary's
				determination under clause (ii) of such subparagraph shall have been made prior
				to the recordation of the
				covenant.
						.
			(e)Automobiles and
			 other conveyances for certain disabled veterans and members of the Armed
			 ForcesSection 3903(a) of such title is amended—
				(1)by striking
			 No and inserting (1) Except as provided in paragraph (2),
			 no; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The Secretary may provide or assist
				in providing an eligible person with a second automobile or other conveyance
				under this chapter if—
							(A)the Secretary receives satisfactory
				evidence that the automobile or other conveyance previously purchased with
				assistance under this chapter was destroyed—
								(i)as a result of a natural or other
				disaster, as determined by the Secretary; and
								(ii)through no fault of the eligible
				person; and
								(B)the eligible person does not otherwise
				receive from a property insurer compensation for the
				loss.
							.
				
